EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 1 (currently amended): cancelled
Claim 2 (currently amended): cancelled
Claim 3 (currently amended): cancelled
Claim 4 (currently amended): cancelled
Claim 5 (currently amended): cancelled
Claim 6 (currently amended): cancelled
Claim 7 (currently amended): cancelled
Claim 8 (currently amended): cancelled

Claim 9 (currently amended): A system for automatically training a CNN (Convolutional Neural Network), the system comprising: 
a computer processor and one or more non-transitory computer readable storage media configured to execute the steps of: 
initializing a set of training data with a plurality of annotated images of an object; 
initializing a CNN; 
proceeding, starting with the initial set of training data to iteratively enlarge the set of training data by repeating the steps of: 
training the CNN with the set of training data; 
using the CNN to process a first image and make a first estimate of the position of the object in physical space; 
using the CNN to process a second image to make a second estimate of the position of the object in physical space; 
computing, by using geometric constraints between the first estimate and the second estimate, a more accurate position of the object in three translational dimensions; 
computing, by minimizing measurements of feature distance between features 2of the first and second images and features of images of the object in known rotational positions, a more accurate position of the object in three rotational dimensions; 
back-projecting the object into a third image and annotating the third image with the more accurate position in at least two translational dimensions and with the more accurate position in at least two rotational dimensions; and
adding the annotated third image to the set of training data.






Reasons for Allowance
	Claims 1-8 are cancelled.
	Claims 9 is allowed.
The following is an examiner’s statement of reasons for allowance:

None of the prior art discloses initializing a set of training data with a plurality of annotated images of an object; initializing a CNN; proceeding, starting with the initial set of training data to iteratively enlarge the set of training data by repeating the steps of: training the CNN with the set of training data; using the CNN to process a first image and make a first estimate of the position of the object in physical space; using the CNN to process a second image to make a second estimate of the position of the object in physical space; computing, by using geometric constraints between the first estimate and the second estimate, a more accurate position of the object in three translational dimensions; computing, by minimizing measurements of feature distance between features 2of the first and second images and features of images of the object in known rotational positions, a more accurate position of the object in three rotational dimensions; back-projecting the object into a third image and annotating the third image with the more accurate position in at least two translational dimensions and with the more accurate position in at least two rotational dimensions; and adding the annotated third image to the set of training data
Accordingly, the features identified, in combination with other claim limitations, are neither suggested nor discussed by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665